Case 1:21-cv-00195-MN Document 6 Filed 02/17/21 Page 1 of 2 PagelD #: 69

AQ 440 (Rev. 06/12) Summons ina Civil Action

 

 

 

UNITED STATES DISTRICT COURT

for the

District of Delaware

Evolve inferactive LLC

 

Plaintiffs)

Vv. Civil Action No. 1:2 1-cv195

inter-Continental Hotels Group, inc.

 

Semel Seow! ert! Saget gt” ee! nae Se” Soe eee Chae” er!

Defendaii{s)
SUMMONS IN A CIVEL ACTION

To: (Defendant's name and address) \niter-Continental Hotels Group, Inc.
c/o The Cerporation Trust Company
Corporation Trust Center
1208 Orange Street
Wilmington, DE 19807

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it} — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Crv.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
ihe Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: = Richard C. Weinblatt

Stamoulis & Weinblatt LLC
800 N. West Street, Third Floor
Wilmington, DE 19801

If you fail to respond, judgment by default will be entered against you for the relref demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

/s/ John A. Cerino

 

Date: 02/16/2021 . ee
Signature of Clerk or Deputy Clerk

 
Case 1:21-cv-00195-MN Document 6 Filed 02/17/21 Page 2 of 2 PagelD #: 70

AO 440 (Rey. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.1:21-cv-195

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) \nter-Continental Hotels Group, Inc.

 

 

was received by me on (date) 2/16/2021

[I personally served the summons on the individual at (place)

 

on. (date) ; or

 

[1 I left the summons at the individual’s residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

a I served the summons on (name of individual) Amy McLaren - Authorized to Accept , who is

designated by law to accept service of process on behalf of (name of organization) The Corporation Trust Company

 

1209 Orange Street, Wilmington, DE 19801 _@11:16 a.m. __ ON (date) 211712021 ; Or

 

 

(J I returned the summons unexecuted because ; or

 

C Other (specifi):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 2/17/2021

 

Vere / Server's signature

John Garber - Process Server

Printed name and title

 

230 North Market Street
Wilmington, DE 19801

 

Server's address

Additional information regarding attempted service, etc:
